827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel T. SFERRO, Plaintiff-Appellant,v.Richard P. SEITER, John F. Kinkela, Terry L. Morris, PaulBlair, B. G. Seth, George D. Alexander, J. L.Eichenlaub, Defendants-Appellees.
No. 87-3116
United States Court of Appeals, Sixth Circuit.
August 24, 1987.
ORDER

1
Before RALPH B. GUY Jr. and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*


2
This pro se appellant appeals from a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon examination of the record and appellant's brief, this panel agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
For the reasons stated in the district court's order of January 23, 1987, its final judgment entered January 28, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation